EXHIBIT 10.25.3

NCR

SUPPLEMENTAL PENSION PLAN FOR AT&T TRANSFERS

Amended and Restated Effective December 31, 2008

PREAMBLE

WHEREAS, this Plan was originally adopted effective as of January 1, 1995, and
has been amended from time to time; and

WHEREAS, to comply with final regulations issued under Section 409A of the Code,
NCR desires to amend and restate the Plan;

NOW THEREFORE, the Plan is hereby amended and restated in its entirety, as set
forth herein, effective as of December 31, 2008.

ARTICLE I

Definitions

 

 

Wherever used herein, the following terms have the meanings indicated:

1.1 “AT&T” means AT&T Corp., a New York corporation.

1.2 “AT&T Pension Plan” means the AT&T Management Pension Plan.

1.3 “AT&T Retirement Plans” means the retirement plans sponsored by AT&T which
provide retirement benefits to Participants in this Plan, as described in
Section 3.3.

1.4 “Board of Directors” means the Board of Directors of NCR.

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

1.6 “409A Committee” means the administrative committee designated by the Senior
Vice President, Human Resources, of NCR.

1.7 “NCR” means NCR, a Maryland corporation, and its subsidiaries.

1.8 “NCR Pension Plan” means the NCR Pension Plan.

1.9 “NCR Savings Plan” means the NCR Savings Plan.

1.10 “NCR Retirement Plans” means the plans sponsored by NCR which provide
retirement benefits for Participants in this Plan, as described in Section 3.2.

1.11 “Participant” means each individual who participates in the Plan in
accordance with Article II.

 

1



--------------------------------------------------------------------------------

1.12 “Plan” means this NCR Supplemental Pension Plan for AT&T Transfers, as set
forth in this document and in any amendments from time to time made hereto.

1.13 “Separation from Service” means a termination of employment with NCR and
its affiliated group in such a manner as to constitute a “separation from
service” as defined under Section 409A of the Code (for this purpose, the term
“affiliated group” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code). To the
extent permitted by Section 409A of the Code, the 409A Committee retains
discretion, in the event of a sale or other disposition of assets, to specify
whether a Participant who provides services to the purchaser immediately after
the transaction has incurred a Separation from Service. If a Participant was an
employee of NCR or its affiliated group immediately prior to the spin-off of
Teradata Corporation by NCR and an employee of Teradata Corporation or its
affiliated group immediately after the spin-off, then solely for purposes of
determining when that Participant has incurred a Separation from Service, the
term “Company” as used in this Section 1.13 shall mean Teradata Corporation,
instead of NCR.

ARTICLE II

Eligibility and Participation

 

 

2.1 Eligibility. An individual is eligible to participate in this Plan if he or
she transferred directly from AT&T to NCR on or after January 1, 1994 and prior
to January 1, 1997, in a D-Band or higher position. Certain individuals who
transferred from AT&T to NCR prior to January 1, 1994, who are listed in
Appendix A, are also eligible to participate in this Plan. From and after
January 1, 1997, no new participants will be added to the Plan.

2.2 Participation. An eligible individual shall become a Participant in this
Plan when he or she terminates employment with NCR at age 55 or older.

2.3 Forfeiture of Benefits. All benefits for which a Participant would otherwise
be eligible shall be forfeited if the Participant, without the consent of NCR,
while employed by NCR or after termination of such employment, the Participant
becomes associated with, employed by or renders services to, or owns an interest
in (other than as a shareholder with a nonsubstantial interest in such business)
that is in competition with NCR.

All benefits for which a Participant would otherwise be eligible shall also be
forfeited if a Participant is terminated by NCR for cause, or is determined by
the Board to have engaged in misconduct in connection with the Participant’s
employment with NCR.

ARTICLE III

Benefits

 

 

3.1 Calculation of Benefit. Each Participant shall be entitled to a benefit
under this Plan expressed as a single life annuity with an annual payment equal
to (b) minus (a) as follows:

(a) the present value of the benefits to which the Participant is entitled to
receive from the NCR Retirement Plans.

(b) the present value of the difference between (1) and (2) below:

 

2



--------------------------------------------------------------------------------

(1) the benefits which the Participant is entitled to receive from the
Participant’s AT&T Retirement Plans, and

(2) the total benefits to which the Participant would have been entitled from
the AT&T Retirement Plans if the Participant had continued in employment covered
by the AT&T Retirement Plans during the time worked for NCR.

Effective December 31, 2006, no additional benefits shall accrue under the Plan,
and the benefits accrued as of December 31, 2006 shall be determined as of such
date based on service, compensation, the benefits accrued under the NCR
Retirement Plans and the other components of the calculation determined as of
such date, including the provisions of the AT&T plans, in effect as of such
date.

3.2 NCR Retirement Plans. The NCR Retirement Plans shall include the following:

(1) the NCR Pension Plan, including the PensionPLUS component,

(2) NCR contributions to the NCR Savings Plan,

(3) the Retirement Plan for Officers of NCR Corporation (known as “SERP II”),
including the restricted stock grants associated with that plan,

(4) the NCR Mid-Career Hire Supplemental Pension Plan, and

(5) the NCR Nonqualified Excess Plan.

If NCR adopts a retirement plan in addition to or in replacement of any of the
above listed plans, for which Participants in this Plan will be eligible, such
plan will be included as an NCR Retirement Plan for purposes of this Plan, if
the Senior Vice President of Global Human Resources for NCR signs an amendment
to this Plan designating such plan an “NCR Retirement Plan.”

3.4 AT&T Retirement Plans. The AT&T Retirement Plans shall include the
following:

(a) the AT&T Management Pension Plan,

(b) the AT&T Non-Qualified Pension Plan,

(c) the AT&T 415 Excess Plan, if the Participant is not eligible for the AT&T
Non-Qualified Pension Plan, and

(d) AT&T matching contributions to the AT&T Savings Plan.

If AT&T adopts a retirement plan in addition to or in replacement of any of the
above listed plans, for which a Participant would have been eligible if the
Participant had remained covered by the AT&T Retirement Plans, such plan will be
included as an AT&T Retirement Plan for purposes of this Plan, if the Senior
Vice President of Global Human Resources for NCR signs an amendment to this Plan
designating such plan an “AT&T Retirement Plan.”

 

3



--------------------------------------------------------------------------------

3.5 Assumed Participation in Retirement Plans. For determining the benefit a
Participant would have received from either the AT&T Retirement Plans or the NCR
Retirement Plans, the following assumptions will be made:

(a) while a Participant is in a position with NCR that is equivalent to an
officer position at AT&T, the Participant will be assumed to be a participant in
the AT&T Non-Qualified Pension Plan.

(b) While a Participant is in a position with NCR that is not equivalent to an
officer position at AT&T, the Participant will be assumed to be a participant in
the AT&T 415 Excess Plan, but not the AT&T Non-Qualified Pension Plan.

(c) A Participant will be assumed to have made contributions to the AT&T and NCR
savings plans entitling him or her to the maximum company matching contributions
each year, and the company matching contributions will be assumed to have been
invested in a conservative investment strategy, and to have remained in the plan
during the Participant’s employment.

(d) A Participant will be assumed to have earned the same compensation at AT&T
as earned at NCR. Adjustments will be made as necessary to account for
differences in payroll codes between AT&T and NCR.

3.6 Valuation of Benefits. The present value of either the NCR or AT&T benefits
shall be determined as of the first day of the month following the date of the
Participant’s termination of employment (the “Valuation Date”), as follows:

(a) For retirements at or after age 62, grants of restricted stock under SERP II
shall be valued at the closing price on the Valuation Date. For retirements
occurring before age 62, the benefit initially will be calculated without regard
to the grant of restricted stock under SERP II. A second calculation will be
made as of the first day of the month following the Participant’s attainment of
age 62 using the fair market value of the stock on that date, and the
Participant’s benefit will be adjusted accordingly on a prospective basis.

(b) Benefits payable as an annuity shall be valued as the annual benefit payable
as of the Valuation Date.

(c) Benefits payable in lump sum form shall be expressed as the annual benefit
payable from a single life annuity, using the following assumptions:

(1) the applicable mortality rate in the annual rates of mortality developed by
AT&T for purposes of the AT&T Pension Plan, and

(2) the immediate interest rate published by the Pension Benefit Guaranty
Corporation for purposes of determining the lump sum present value of a monthly
benefit upon termination of a pension plan. Such rate shall be that in effect at
the beginning of the calendar quarter that coincides with or next precedes the
date a Participant leaves the employment of NCR.

3.7 Death Benefits. Notwithstanding any election by a Participant pursuant to
Section 4.1(b), if an individual eligible for benefits from this Plan dies
before (1) retirement, if the Participant is a Grandfathered Participant, or
(2) commencement of benefits pursuant to Section 4.1(b)(i), if the Participant
is a Covered Participant, but, in either case, after age 55 and after becoming
eligible to receive a benefit from this Plan, a death benefit will be paid to
the individual’s spouse (if any), if the spouse is living at the time the death
benefit is to commence. The benefit shall equal the survivor benefit that would

 

4



--------------------------------------------------------------------------------

have been payable to the spouse from the Plan if the Participant had retired on
the day before the date of death and selected a 50% joint and survivor annuity.
The death benefit shall be paid in equal bi-weekly installments for the life of
the spouse commencing as of the later of (1) the first business day of the
seventh month immediately following the Participant’s death, or (2) the first
business day of the month immediately following the date that the Participant
would have attained age 55.

3.8 Return to AT&T. If an individual (1) transferred from AT&T to NCR and
(2) was eligible for participation in this Plan while at NCR, and (3) left NCR
and immediately returned to service with AT&T prior to January 1, 1997; the
individual will be entitled to a benefit from this Plan only if the individual
on the date of such transfer back to AT&T (1) was eligible for a Service Pension
from AT&T, (2) had attained Early Retirement Age (as defined in the NCR Pension
Plan), and (3) had completed at least five years (at NCR or AT&T or both in
combination) in an E-Band or higher position. The benefit will be calculated by
determining the total benefits from the AT&T Retirement Plans which the
individual would have received for all service if the individual had remained
covered by the AT&T Retirement Plans during service with NCR, and subtracting
the actual benefits received by the individual from the AT&T Retirement Plans.
If this amount is greater than the actual benefits received by the individual
from NCR for the years of service with NCR, the individual will be entitled to a
benefit from this Plan equal to the difference.

ARTICLE IV

Distribution of Benefits

 

 

4.1 (a) Grandfathered Participants. Each Participant listed on Exhibit A, as it
may be amended from time to time by the 409A Committee (a “Grandfathered
Participant”), was vested in his benefit as of, and terminated employment on or
before, December 31, 2004. Therefore, the entire benefit of each Grandfathered
Participant constitutes an “amount deferred” prior to January 1, 2005 within the
meaning of Section 409A of the Code. Each Grandfathered Participant (or his
spouse) shall continue to receive or commence receiving his benefits under
Article III at the same time and in the same form as the Grandfathered
Participant’s (or spouse’s) benefit under the qualified pension plan of the
company (either AT&T or NCR) employing the Grandfathered Participant at the time
the Grandfathered Participant retires. If the Grandfathered Participant’s
qualified pension plan benefit is paid as a joint and survivor annuity, the
benefit from this Plan will be paid as an equivalent joint and survivor annuity
with the Grandfathered Participant’s spouse at the time of retirement entitled
to the survivor benefit if the spouse survives the Grandfathered Participant.
Nothing contained herein is intended to materially enhance a benefit or right
existing under the Plan as in effect on October 3, 2004, or add a new material
benefit or right, with respect to the Grandfathered Participants. It is intended
that benefits under Article III with respect to Grandfathered Participants shall
be exempt from the application of Section 409A of the Code.

(b) Non-Grandfathered Participants. Each Participant who is not a Grandfathered
Participant (a “Covered Participant”) may, no later than a date specified by the
409A Committee (provided that such date occurs no later than December 31, 2008),
make the following elections on a form provided by the 409A Committee in
accordance with the following terms and conditions (and such additional terms
and conditions as the 409A Committee may specify in its sole discretion):

(i) Except as otherwise provided in Section 3.7 or this Article IV, each Covered
Participant may elect to have his benefits under Article III commence on the
later of (x) the first business day of the seventh month immediately following
the Covered Participant’s Separation from Service, or (y) the first business day
of the month immediately following the attainment of an age specified by the
Covered Participant between 55 and 65; provided that the Covered Participant
will attain

 

5



--------------------------------------------------------------------------------

the specified age in 2009 or later; and provided further that to the extent that
a Covered Participant does not timely file an election as provided in this
Section 4.1(b)(i), or such election does not comply with the Plan or the terms
and conditions established by the 409A Committee, then he will be deemed to have
irrevocably elected age 55 (or for a Participant that has attained at least age
55 prior to January 1, 2009, the age that such Covered Participant will attain
in 2009). The election described in this Section 4.1(b)(i) shall become
irrevocable on a date specified by the 409A Committee. Once irrevocable, the
election may not be changed.

(ii) Except as otherwise provided in Section 3.7 or this Article IV, each
Covered Participant may elect to have his benefits under Article III paid in the
form of a single life annuity or an actuarially equivalent (within the meaning
of Treasury Regulation § 1.409A-2(b)(2)(ii)) 50%, 75% or 100% joint and survivor
annuity (determined using the actuarial assumptions of the Pension Plan),
payable in bi-weekly installments. To the extent that a Covered Participant does
not timely file an election as provided in this Section 4.1(b)(ii), or such
election does not comply with the Plan or the terms and conditions established
by the 409A Committee, then a Covered Participant who is unmarried on the date
that payments commence pursuant to Section 4.1(b)(i) will be deemed to have
irrevocably elected a single life annuity, and a Covered Participant who is
married on the date that payments commence pursuant to Section 4.1(b)(i) will be
deemed to have irrevocably elected a 50% joint and survivor annuity. The
election described in this Section 4.1(b)(ii) shall become irrevocable on a date
specified by the 409A Committee. Notwithstanding the preceding sentence, a
Covered Participant designated by the Section 409A Committee may elect, on a
form provided by the 409A Committee and subject to such terms and conditions as
the 409A Committee specifies, to change his form of annuity to another annuity
form specified in this Section 4.1(b)(ii) at any time prior to the payment
commencement date.

(iii) The elections described in this Section 4.1(b) shall also apply to the
Covered Participant’s benefits, if any, under the Retirement Plan for Officers
of NCR, the NCR Officer Plan, the NCR Mid Career Hire Supplemental Pension Plan,
and the NCR Nonqualified Excess Plan. This Section 4.1(b) is intended to comply
with the requirements of Notice 2007-86 and the applicable proposed and final
Treasury Regulations issued under Section 409A of the Code and shall be
interpreted in a manner consistent with such intent. Therefore, this
Section 4.1(b) shall not apply to the extent that it would cause an amount
otherwise payable in 2008 pursuant to the terms of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code) in
effect immediately prior to December 31, 2008 to be paid in a later year;
instead, the amounts otherwise payable in 2008 shall continue to be paid to the
Covered Participant in accordance with the terms of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code) in
effect immediately prior to December 31, 2008.

4.2 Discretionary Lump Sum Payment. Notwithstanding the foregoing, and to the
extent permitted by Section 409A, NCR may, in its sole discretion, pay the
benefit of any Participant in a single lump sum payment, provided that (a) such
payment results in the termination and liquidation of the entirety of the
Participant’s interest in the Plan (and any other deferred compensation
arrangement of NCR that is aggregated with the Plan pursuant to Treasury
Regulation § 1.409A-1(c)), (b) the amount of such payment (determined using the
actuarial assumptions applicable under the NCR Pension Plan) does not exceed the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year in
which the payment is made, and (c) with respect to a Covered Participant, in no
event may a payment be accelerated following a Covered Participant’s Separation
from Service to a date that is prior to the first business day of the seventh
month following the Participant’s Separation from Service (or if earlier, the
date of the Participant’s death).

 

6



--------------------------------------------------------------------------------

ARTICLE V

Unfunded Nature of the Plan

 

 

5.1 Unfunded Plan. This Plan shall be unfunded. The funds used for payment of
benefits hereunder and of the expenses of administration hereof shall, until
such actual payment, continue to be a part of the general funds of NCR, and no
person other than NCR shall, by virtue of this Plan, have any interest in any
such funds. Nothing contained herein shall be deemed to create a trust of any
kind or create any fiduciary relationship. To the extent that any person
acquires a right to receive payments from NCR under this Plan, such right shall
be no greater than the right of any unsecured general creditor of NCR.

ARTICLE VI

Administration of the Plan

 

 

6.1 Plan Administration. The Plan shall be administered by NCR. NCR shall have
the exclusive authority and responsibility for all matters in connection with
the operation and administration of the Plan. NCR shall have all powers
necessary or appropriate to carry out their duties, including the discretionary
authority to interpret the provisions of the Plan and the facts and
circumstances of claims for benefits. Decisions of NCR shall be final and
binding on all parties.

6.2 Delegation of Administrative Duties. NCR may, from time to time, delegate to
any person or persons or organizations any of their rights, powers, and duties
with respect to the operation and administration of the Plan.

6.3 Determination of Eligibility. In all questions relating to age and service
for eligibility for any benefit hereunder, or relating to term of employment and
rates of pay for determining benefits, the decisions of NCR, based upon this
Plan and the records of NCR and AT&T, shall be final and binding.

ARTICLE VII

Amendments and Termination

 

 

7.1 This Plan shall terminate when all benefits payable under the terms of the
Plan have been paid. The Board of Directors in its discretion may amend or
terminate the Plan at any time, provided, however, that (a) no such action shall
adversely affect the right of any Participant (or spouse) to a benefit to which
he or she has become entitled pursuant to this Plan, (b) no amendment or
termination may accelerate the payment of a benefit hereunder except as
permitted by Section 409A of the Code, and (c) no amendment may be made, to the
extent that it would result in a material modification (within the meaning of
Section 409A of the Code) of the benefit of any Grandfathered Participant
described in Section 4.1(a) of the Plan.

ARTICLE VIII

Miscellaneous

 

 

8.1 Governing Law. This Plan shall be construed in accordance with the laws of
the State of Ohio.

 

7



--------------------------------------------------------------------------------

8.2 Severability. If any provision of this Plan shall be held illegal or invalid
for any reason, the remaining provisions shall continue to be fully effective.

8.3 No Additional Rights. Participation in this Plan shall not give to any
employee the right to be retained in the employ of NCR nor any right or interest
in this Plan other than as herein specifically provided. No employee shall have
any right to a benefit under this Plan unless he or she meets the conditions
specified in Sections 2.1 and 2.2.

8.4 Expenses. Expenses of the Plan shall be paid by NCR.

8.5 Facility of Payment. Any payment to a Participant, a spouse of a
Participant, or the legal representative of either, in accordance with the terms
of this Plan, shall to the extent thereof be in full satisfaction of all claims
such person may have against NCR hereunder, which may require such payee, as a
condition to such payment, to execute a receipt and release therefor in such
form as shall be determined by NCR. Any release of claims provided pursuant to
this Section 8.5 must be executed and delivered to NCR, and must become
effective and irrevocable in accordance with its terms, prior to the payment
commencement date determined under this Plan.

8.6 Single Bi-Weekly Payment. The benefit payable from this Plan and any
benefits to which a Participant is entitled from other nonqualified plans
sponsored by NCR may be combined and paid by a single bi-weekly check, in the
discretion of NCR.

8.7 Exemption From ERISA. This Plan is intended to qualify for exemption from
Parts II, III and IV of the Employee Retirement Income Security Act of 1974
(“ERISA”) as a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

8.8 This Section 8.8 applies only to Covered Participants described in
Section 4.1(b) of the Plan. It is intended that the Plan shall comply with the
requirements of Section 409A of the Code. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and NCR shall
not take any action that would be inconsistent with such intent. Without
limiting the foregoing, benefits provided under this Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax on a Participant under Section 409A of the Code.
Although NCR shall use its best efforts to avoid the imposition of taxation,
interest and penalties under Section 409A of the Code, the tax treatment of the
benefits provided under the Plan is not warranted or guaranteed. Neither NCR,
its affiliates, directors, officers, employees nor its advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by a
Participant or other taxpayer as a result of the Plan. Any reference in the Plan
to Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to Section 409A of
the Code by the U.S. Department of Treasury or the Internal Revenue Service. NCR
may, in its sole discretion, accelerate the time or schedule of a payment under
the Plan to a time or form otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-3(j); provided that in no event may a payment be
accelerated following a Participant’s Separation from Service to a date that is
prior to the first business day of the seventh month following the Participant’s
Separation from Service (or if earlier, the date of the Participant’s death)
unless otherwise provided in Treasury Regulation Section 1.409A-3(j). NCR may
also, in its sole discretion, delay the time or form of payment under the Plan
to a time or form otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-2(b)(7).

 

8



--------------------------------------------------------------------------------

8.9 By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated his acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan (and related administrative rules implemented
to comply with Section 409A of the Code) and any action taken under the Plan by
the Board of Directors, the Compensation and Human Resource Committee of the
Board of Directors, the 409A Committee or NCR or its affiliates, in any case in
accordance with the terms and conditions of the Plan (and related administrative
rules implemented to comply with Section 409A of the Code).

IN WITNESS WHEREOF, NCR has caused this amendment and restatement of the Plan to
be executed effective as of the 31st day of December, 2008.

 

NCR CORPORATION By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GRANDFATHERED PARTICIPANTS

[Names of individual participants omitted]

 

10